W. Allen, J.
The words of the will, “give, devise, and bequeath one half of all my property, both real and personal, to my beloved wife, Sadie Goodwin, the remaining half to my dear son, Francis Goodwin,” gave a fee to the wife and son. If there could be any doubt that the subsequent words, “ Should either wife or son die, their share to go to the survivor,” intend a death before the testator, the words which follow, “ Should both die, the property to go to the nearest of kin,” would remove it. The will cannot reasonably be construed to give life estates to the wife and son, with remainder for life to the survivor, and remainder in fee to the nearest of kin. Such a construction would be contrary to the plain meaning of the testator. Briggs v. Shaw, 9 Allen, 516. Crossman v. Field, 119 Mass. 170. Moffat v. Cook, 150 Mass. 529.

Exceptions overruled.